Exhibit 10.5

Einstein Noah Restaurant Group Inc.


2011 Omnibus Incentive Plan


Stock Option Agreement

You have been selected by the Compensation Committee of the Board of Directors
of Einstein Noah Restaurant Group Inc., a Delaware corporation (the “Company”)
to receive a grant of Stock Options (“Options”) pursuant to the Einstein Noah
Restaurant Group Inc. 2011 Omnibus Incentive Plan (the “Plan”) as specified
below:

Participant:                                          
                                                                                

Date of Grant:                                          
                                                                            

Number of Options Granted:                                          
                                                  

Option Price:                                          
                                                                    

Term of Option:                                          
                                                                

Vesting Schedule: Unless otherwise provided in this Agreement or in the Plan,
the Options shall vest according to the following schedule:

 

Date on Which Options Vest

  

Number of Options Vested

  

Cumulative Number of Options Vested

   One-Third    One-Third    One-Third    Two-Thirds    One-Third    100%

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Options by the Company to the Participant named above, pursuant to
the provisions of the Plan which includes additional terms and conditions
governing the grant of Options. In the event of a conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan
shall govern. All capitalized terms in this Agreement shall have the meaning
assigned to them in the Plan, unless specifically defined in this Agreement.

By acceptance of this Agreement, the Participant acknowledges receipt of the
Participant’s Notice of Grant of Options and a copy of the Plan and the
prospectus for the Plan.

The parties hereto agree as follows:

 

1.

Employment With the Company; Forfeiture Restrictions. Except as may otherwise be
provided in Sections 5 or 6 of this Agreement, the Options granted hereunder are
granted subject to the

 

2011 Omnibus Stock Option Agreement   1    



--------------------------------------------------------------------------------

condition that the Participant remains an employee of the Company from the Date
of Grant through (and including) the date on which the Options become vested and
are settled pursuant to Sections 2 and 3 of this Agreement and the terms of the
Plan.

This grant of Options shall not confer any right to the Participant (or any
other Participant) to be granted Options or other Awards in the future under the
Plan.

 

2. Option Exercise. The method of exercising each Option granted and payment of
the exercise price and all applicable withholdings shall be as specified by the
Company’s third party administrator. Notice of subsequent changes to the Plan
administrator will be forwarded to the Participant pursuant to subparagraph 6(h)
below.

 

3. Termination of Employment/Option Exercise Period. On and after a
Participant’s Termination of Employment, an Option shall not be exercisable
except during the Option Exercise Period described below:

 

  (a) By Disability. If the Termination of Employment is due to the
Participant’s disability, then the Options Exercise Period shall be the period
ending on the earlier of (i) the one-year anniversary of such Termination of
Employment or (ii) the date the Option expires.

 

  (b) By Death. If the Termination of Employment is due to the Participant’s
death or if the Participant’s death occurs during the Option Exercise Period
described in paragraph (a) above or during the Option Exercise Period described
in paragraph (c) below, then the Option Exercise Period shall be the period
ending on the earlier of (i) the one-year anniversary of the Participant’s death
or (ii) the date the Option expires.

 

  (c) For Any Other Reason. If the Termination of Participant is due to reasons
other than the Participant’s Disability, Death or Cause, then the Option
Exercise Period shall be the period ending on the earlier of (i) the three-month
anniversary of such Termination of Participant or (ii) the date the Option
expires.

 

4. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company prior to the
Participant’s termination of employment, the Participant shall become
immediately fully vested without restriction in all Options granted pursuant to
this Agreement and exercisable over the Exercise Period.

 

5. Restrictions on Transfer. Unless and until actual shares of stock of the
Company are delivered in settlement of an exercise of Options, the Options
granted pursuant to this Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, except as otherwise provided in the Plan.

 

6. Beneficiary Designation. The Participant may, from time to time, designate a
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
executor, administrator or legal representative.

 

2011 Omnibus Stock Option Agreement   2    



--------------------------------------------------------------------------------

7. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
right to terminate the Participant’s employment at any time.

 

8. Miscellaneous.

 

  (a) This Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Compensation Committee
may adopt for administration of the Plan. The Compensation Committee shall have
the right to impose such restrictions on any Shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

 

  (b) The Compensation Committee may terminate, amend, or modify the Plan or
this Agreement; provided, however, that no such termination, amendment, or
modification of the Plan may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.

 

  (c) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities laws in exercising his or
her rights under this Agreement.

 

  (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (e) All obligations of the Company under the Plan and this Agreement, with
respect to the Options, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

  (f) To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the state of
Colorado.

 

  (g) To the extent any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 

  (h) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address then on file with
the Company, or in either case at such addresses as one party may subsequently
furnish to the other party in writing.

 

2011 Omnibus Stock Option Agreement   3    